Case 12-40598-JMM          Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37                Desc Main
                                    Document      Page 1 of 18




                        UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO




    In Re:
                                                                   Bankruptcy Case
    Dennis O. Bardales and Estela                                  No. 12-40598-JMM
    Bardales,

                               Debtors.


                               MEMORANDUM OF DECISION

Appearances:

         Paul Ross, IDAHO BANKRUPTCY LAW, Paul, Idaho, Attorney for Plaintiff.

         Heidi Buck-Morrison, RACINE OLSON, Pocatello, Idaho, Attorney for Chapter 7
         Trustee.

                                            Introduction

         In this chapter 7 case, the Court addresses an issue concerning the scope of

property included in the bankruptcy estate.1 The chapter 7 trustee, Gary L. Rainsdon

(“Trustee”), filed his final report on September 4, 2019. Dkt. No. 49. On September 12,

2019, the debtors, Dennis O. Bardales and Estela Bardales (“Debtors”), filed an objection




1
 Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11 U.S.C.
§§ 101–1532, and all Rule references are to the Federal Rules of Bankruptcy Procedure, Rules 1001–
9037.

MEMORANDUM OF DECISION ̶ 1
Case 12-40598-JMM      Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37          Desc Main
                                Document      Page 2 of 18


(“Objection”) to Trustee’s final report claiming that $5,608.54 in funds the Trustee

received from a class-action settlement should not be considered property of the

bankruptcy estate and should not be distributed to creditors. Dkt. No. 53. Trustee

responded to the Objection on September 30, 2019. Dkt. No. 58. On October 11, 2019,

the parties agreed to a statement of undisputed facts, Dkt. No. 62, and Debtors filed an

additional brief. Dkt. No. 63. The Court conducted a hearing on the Debtors’ Objection

on October 15, 2019, and thereafter took the matter under advisement. Dkt. No. 65. The

Court has considered the stipulated facts, briefs, and arguments of counsel, as well as the

applicable law, and this memorandum of decision constitutes the Court’s findings,

conclusions, and explains the reasons for its disposition of the Objection. Rule 7052.

                                           Facts

       On July 23, 2010, Debtors obtained an automobile loan from Wells Fargo Auto

Finance to purchase a 2005 Ford F150 (“Loan”). Dkt. No. 62 at Ex. B-1. Debtors filed a

chapter 7 petition on April 29, 2012. Dkt. No. 1. The Loan was identified in the

Debtors’ Schedule F as a debt owed to “Wells Fargo/Wachovia.” Dkt. No. 62 at 2. All

of the payments Debtors made towards the Loan were made prior to the petition date.

Dkt. No. 62 at 2. Debtors were granted a discharge on August 10, 2012, and the case was

later closed on November 26, 2012. Dkt Nos. 29, 35.

       On March 25, 2019, Trustee received a letter dated March 22, 2019, entitled

“Notice of reimbursement related to Wells Fargo auto loan; 2005 Ford F150” from Wells



MEMORANDUM OF DECISION ̶ 2
Case 12-40598-JMM      Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37         Desc Main
                                Document      Page 3 of 18


Fargo Auto Finance (“Reimbursement Notice”). Dkt. No. 62, Ex. A. In relevant part, the

Reimbursement Notice explained that:

      We recently conducted a review of our Collateral Protection Insurance
      (“CPI”) program. CPI is a type of insurance that protects against loss or
      damage to a vehicle. We determined that we applied CPI charges to the
      account. The charges associated with the CPI policy(ies) may have
      adversely affected the account.

Dkt. No. 62 at Ex. A-5. The Reimbursement Notice also indicated that a CPI policy

“may have been placed unnecessarily” on Debtors’ account. Dkt. No. 62 at Ex. A-5.

      Shortly after receiving the Reimbursement Notice, Trustee and Debtors each

received a “Notice of Proposed Settlement of Class Action relating to In re Wells Fargo

Collateral Protection Insurance Litigation, Case No. 8:17-ML-2797-AG-KES”

(“Settlement Notice”). Dkt. No. 62, Ex. B. The Settlement Notice provides a detailed

description of the terms of the proposed settlement agreement (“Settlement Agreement”)

reached regarding a class-action lawsuit filed on July 30, 2017, against Wells Fargo and

National General Insurance Company (“Defendants”) by an aggrieved class of plaintiffs.

Dkt. No. 62, Ex. B. In the lawsuit, the plaintiffs alleged that between October 15, 2005,

and September 30, 2016, Defendants unlawfully placed CPI policies on settlement class

members’ accounts that were “duplicative, unnecessary, and overpriced.” Dkt. No. 62 at

Ex. B-3. Per the lawsuit, the placement of these CPI policies caused settlement class

members “to suffer financial harm, including wrongful charges, fees, costs, and credit

damage.” Dkt. No. 62 at Ex. B-6. The Settlement Notice also stated that Defendants



MEMORANDUM OF DECISION ̶ 3
Case 12-40598-JMM      Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37       Desc Main
                                Document      Page 4 of 18


“deny each and all of the claims and allegations of wrongdoing” related to the subject

matter of the lawsuit. Dkt. No. 62 at Ex. B-3.

      The Settlement Notice defines class members as “Wells Fargo Dealer Services

Customers who had a CPI policy placed on their Account(s) that became effective at any

time between October 15, 2005, and September 30, 2016 and Wells Fargo Auto Finance

Customers who had a CPI policy placed on their Account(s) that became effective at any

time between February 2, 2006, and September 1, 2011.” Dkt. No. 62 at Ex. B-4. The

Settlement Notice excludes certain accountholders that cancelled their CPI policies

before suffering any alleged harm; such excluded accountholders are defined as “Non-

Compensable Flat Cancels.” Dkt. No. 62 at Ex. B-7. Continuing, the Settlement Notice

explains that “payments are calculated based on the type of impact that CPI may have

had on your account,” but does not provide any specific accounting of the CPI calculation

related to Debtors’ Loan account. Dkt. No. 62 at Ex. B-7.

      The Settlement Notice also explains that class members may accept, reject, or

object to the Settlement Agreement’s terms. If class members take no action to exclude

themselves from the Settlement, then they are automatically bound by its terms and

release all of their claims against Defendants. Dkt. No. 62 at Ex. B-4. In other words,

class members were required to either (1) take affirmative action to exclude themselves

from the Settlement Agreement, or (2) do nothing, and thus implicitly agree to release

their claims against Defendants and be bound by the Settlement Agreement. Dkt. No. 62

at Ex. B-10.

MEMORANDUM OF DECISION ̶ 4
Case 12-40598-JMM      Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37        Desc Main
                                Document      Page 5 of 18


       After receiving the Reimbursement Notice, Trustee moved to reopen Debtors’

bankruptcy case, and the Court issued an order reopening the case on April 24, 2019.

Dkt. No. 41. There is no evidence that either Trustee or the Debtors took action to

exclude themselves from the Settlement Agreement, and on June 27, 2019, the Trustee

received a check for $5,608.54 from the Wells Fargo Automobile CPI payment program

(“Settlement Payment”). Dkt. No. 62, Ex. C.

       Trustee issued his final report in Debtors’ case on September 4, 2019. Dkt. No.

49. That final report described the full amount of the Settlement Payment as property of

the Debtors’ bankruptcy estate to be distributed to unsecured creditors. Dkt. No. 49. As

previously discussed, Debtors objected to Trustee’s final report, arguing that the

Settlement Payment should not be considered property of the bankruptcy estate and that

Trustee should pay the funds to Debtors. Dkt. No. 53.

                                Analysis and Disposition

A. Property of the Estate Under § 541

       The critical question in this case is whether the Settlement Payment received by

the trustee post-petition is property of the bankruptcy estate under § 541. “The party

seeking to include property in the estate bears the burden of showing that the item is

property of the estate.” Mackenzie v. Neidorf (In re Neidorf), 534 B.R. 369, 372 (9th Cir.

BAP 2015).

       Section 541(a)(1) of the Code provides that the bankruptcy estate consists of “all

legal or equitable interests of the debtor in property as of the commencement of the case.”

MEMORANDUM OF DECISION ̶ 5
Case 12-40598-JMM       Doc 70       Filed 11/27/19 Entered 11/27/19 12:44:37       Desc Main
                                    Document      Page 6 of 18


Congress intended that a broad range of property, including both tangible and intangible

interests, be included in the bankruptcy estate. In re Porrett, 547 B.R. 362, 366 (Bankr.

D. Idaho 2016) (citing In re Pegrom, 395 B.R. 692, 695 (Bankr. D. Idaho 2008)). Even

so, the scope of property included in the estate is not so broad as to expand a debtor’s

property rights beyond what existed as of the date of filing. Id. (citing Pegrom, 395 B.R.

at 695).

       As this Court has previously explained:

       Despite the temporal limitation in § 541(a)(1), property of the estate also
       includes certain kinds of property coming into existence after bankruptcy.
       For example, the estate will also include “[p]roceeds, product, offspring,
       rents, or profits from property of the estate” and “any interest in property
       that the estate acquires after the commencement of the case.” § 541(a)(6),
       (a)(7).

Porrett, 547 B.R. at 366. In this context, “proceeds” is not to be defined as narrowly as it

is in the Uniform Commercial Code, resulting in a definition that is exceedingly broad.

Id. (internal citations omitted).

       “Congress enacted § 541(a)(7) to clarify its intention that § 541 be an all-

embracing definition and to ensure that property interests created with or by property of

the estate are themselves property of the estate.” Id. at 365–66 (quoting Neidorf, 534

B.R. at 372). Post-petition property acquired by the estate is included in the estate under

§ 541(a)(7) “if it was created with or by property of the estate; acquired in the estate’s

normal course of business; or is otherwise traceable to, or arises out of, any prepetition

interest in the bankruptcy estate.” Id. at 366 (citing Neidorf, 534 B.R. at 372).


MEMORANDUM OF DECISION ̶ 6
Case 12-40598-JMM       Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37          Desc Main
                                 Document      Page 7 of 18


B. The Parties’ Arguments

           1. Trustee’s Argument

       Trustee argues that property of the estate includes Debtors’ accrued legal causes of

action as of the petition date regardless of whether Debtors were aware of such causes of

action when they filed. Dkt. No. 58 at 3. Per the Trustee, the existence of a possible

cause of action is enough to satisfy the definition of § 541(a)(1), and it does not matter

that Debtors did not actually file a lawsuit prior to the petition date and did not include

any possible cause of action in their bankruptcy schedules. Id. at 3–4. While Trustee

acknowledges the Settlement Payment was received post-petition, he contends it was paid

to Trustee on behalf of Defendants in exchange for their release of any possible cause of

action accruing pre-petition based on the placement of CPI on Debtors’ Loan account.

Id. at 4. Thus, according to the Trustee, the post-petition Settlement Payment is

“proceeds” of the claim pursuant to § 541(a)(6) because it is traceable to Debtors’ pre-

petition cause of action, which is property of the estate itself. Id.

       In support of his position, Trustee relies heavily on the district court’s decision

affirming the bankruptcy court in Porrett. 564 B.R. 57 (D. Idaho 2016). In Porrett, the

debtors obtained a pre-petition home loan from Wells Fargo. Id. at 61. After the

bankruptcy case closed, a Federal Reserve Board investigation revealed that Wells Fargo

had improperly funneled certain borrowers into subprime loans with higher interest rates.

Id. The debtors were a part of the class of potentially affected borrowers. Id. Though

Wells Fargo admitted no wrongdoing, after negotiations, Wells Fargo and the Federal

MEMORANDUM OF DECISION ̶ 7
Case 12-40598-JMM      Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37          Desc Main
                                Document      Page 8 of 18


Reserve Board reached a settlement agreement under which Wells Fargo would pay a

penalty and take remedial actions with respect to certain borrowers who may have been

impacted by Wells Fargo’s lending practices. Id. at 61–62. In order to obtain funds

potentially due under the settlement agreement, affected borrowers were required to

execute a release of their prepetition claims against Wells Fargo, and the debtors

executed such a release. Id. at 62. Wells Fargo paid the funds due the debtors to the

trustee to be held pending the bankruptcy court’s ruling as to whether the funds

constituted property of the estate under § 541. Id.

       In Porrett, the debtors argued the payment was not property of the estate because

they did not have an accrued cause of action when they filed their petition, and thus they

had no legal interest that could properly be considered property of the estate under

§ 541(a)(1). Id. at 70. The bankruptcy court disagreed, and the district court affirmed,

finding that the payment issued under the settlement agreement was property of the estate

under § 541(a)(1) because the consent order was, in and of itself, evidence of fraud and

wrongdoing by Wells Fargo. Id. Neither court was swayed by the argument that there

was no accrued prepetition cause of action because Wells Fargo had not admitted

wrongdoing or because the amount of damages based on any hypothetical prepetition

claim had not been determined. Id.

       Because the District Court in Porrett found that the debtors held a legal interest

against Wells Fargo on the petition date under § 541(a)(1), and “because the Trustee was

required to release potential claims against Wells Fargo for prepetition misconduct [in

MEMORANDUM OF DECISION ̶ 8
Case 12-40598-JMM       Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37           Desc Main
                                 Document      Page 9 of 18


order to] receive the payment, the payment was property of the estate pursuant to either

[§ 541(a)(6) or § 541(a)(7)].” Id. at 63. Under § 541(a)(6), the payment was considered

“traceable to” the prepetition cause of action because the debtors were required to

execute a release of their prepetition cause of action in order to receive the payment. Id.

at 71–72. Under § 541(a)(7), the payment was considered property of the estate because

it was (1) created by the prepetition cause of action, (2) acquired in the normal course of

the bankruptcy estate’s business, and (3) otherwise traceable to or arose out of a

prepetition interest included in the bankruptcy estate. Id. at 72.

       Applying the logic of Porrett to the facts in this case, Trustee contends the

Settlement Payment should similarly be considered property of the estate. Per Trustee,

“any cause of action the Debtors may have against Wells Fargo for its unlawful practices

relating to CPI arose pre-petition, in 2010, at the time the auto loan originated and the

unlawful CPI was assessed against the Debtors. The [Settlement Agreement], while

made post-petition, arises from the pre-petition conduct of Wells Fargo.” Dkt. No. 58 at

4. In the Trustee’s view, the Debtors in this case held an accrued legal cause of action

against Defendants as of the petition date that was property of the estate under

§ 541(a)(1), just like the debtors in Porrett did. Therefore, as in Porrett, Trustee argues

this Court should find that the post-petition Settlement Payment paid by Defendants was

“proceeds” of that pre-petition claim and property of the estate under § 541(a)(6). Dkt.

No. 58 at 4.



MEMORANDUM OF DECISION ̶ 9
Case 12-40598-JMM         Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37      Desc Main
                                   Document     Page 10 of 18


          2. Debtors’ Argument

       On the other hand, Debtors disagree with Trustee, contending the Settlement

Payment “was neither created with or by property of the estate nor can it be said that the

payment is traceable to or arose out of any prepetition interest included in the bankruptcy

estate.” Dkt. No. 63 at 2. According to Debtors, the payment is not property of the

bankruptcy estate because they became “entitled to payment only as a result of qualifying

events occurring after their bankruptcy.” Id. The qualifying events occurring after the

bankruptcy are the lawsuit and the resulting Settlement Agreement itself, which “created

the rights and remedies for the specified class of borrowers.” Dkt No. 63 at 2. In other

words, Debtors contend that even though most or all of the events related to the Loan

occurred pre-petition, Debtors held no accrued legal causes of action against Defendants

on the date of the petition, and thus, there was no right to the Settlement Payment until

the Settlement Agreement arose post-petition. Dkt. No. 63 at 2–3. Thus, the Settlement

Agreement and Settlement Payment are exclusively post-petition assets that are not

property of the estate.

       In support of their position, Debtors rely on Neidorf. 534 B.R. 369 (9th Cir. BAP

2015). In Neidorf, a lender foreclosed on the debtor’s residence after the debtor filed her

bankruptcy petition. Id. at 370. Years after the foreclosure, but while her bankruptcy

case was still open, the debtor received a post-petition payment pursuant to a national

settlement between banking regulators and certain banks, including the lender. Id. The

debtor had filed for bankruptcy in 2008 and the payment was issued to compensate

MEMORANDUM OF DECISION ̶ 10
Case 12-40598-JMM       Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37         Desc Main
                                 Document     Page 11 of 18


“borrowers” who were affected by actions the lender took during 2009 and 2010. Id. at

372. Since all of the conduct of the lender that gave rise to the payment occurred post-

petition, the debtor argued that the post-petition settlement payment was not property of

the estate. According to the debtor, this was because the payment was wholly unrelated

to any pre-petition event. Id. The debtor prevailed, with the panel in Neidorf explaining

that the payment was not property of the estate because the Trustee failed to show “how

the estate obtained an interest in the Foreclosure Payment itself when the qualifying

events giving rise to Debtor’s legal rights to the payment all occurred postpetition and

were held solely by the borrowers.” Id. Debtors contend that the qualifying events

giving rise to their right to the Settlement Payment in this case similarly arose post-

petition, and therefore the Settlement Payment is not property of the estate.

C. Is the Settlement Payment Property of the Estate?

       1. Section 541(a)(1)

       The first issue is whether the Settlement Payment is considered property of the

estate under § 541(a)(1). To begin, there is no question that the Settlement Payment itself

came into existence post-petition such that it cannot directly be considered property of

the estate under § 541(a)(1). Even so, the Court must also consider whether Debtors had

a legal interest in property in the form of an accrued legal cause of action as of the

petition date. To do so, the Court looks to state law. Debtors contend there is no

evidence of wrongdoing under Idaho law by Defendants based on breach of contract or



MEMORANDUM OF DECISION ̶ 11
Case 12-40598-JMM       Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37          Desc Main
                                 Document     Page 12 of 18


fraud, and thus there was no pre-petition accrued legal cause of action that can be

considered property of the estate.

       The Court agrees with Debtors that the language of the Settlement Agreement

does not indicate that Debtors held a cause of action against Defendants based on breach

of contract or fraud. The Settlement Agreement does not address any specific contractual

provision that was breached, nor does it suggest that Defendants acted with the intent to

deceive necessary to establish a claim of fraud under Idaho state law.

       However, as was the case in Porrett, the Court finds that Debtors held a potential

cause of action against Defendants under the Idaho Consumer Protection Act (“ICPA”) as

of the date of the petition. While no party briefed the applicability of the ICPA, the

possibility of its application was discussed at the final hearing on this matter, and this

Court is free to consider the applicable law of the jurisdiction in determining the

existence of a potential cause of action. Here, Idaho Code § 48-608(1) provides for a

cause of action for losses related to a “method, act or practice declared unlawful by this

chapter.” Such a cause of action accrues when a person purchases services and suffers a

loss as the result of a practice declared unlawful by the ICPA. Idaho Code § 48-608(1).

In this case, the potential loss suffered by Debtors due to Defendants’ CPI practices gave

rise to a possible cause of action under Idaho Code § 48-603(17) which makes it unlawful

to engage “in any act or practice which is otherwise misleading, false, or deceptive to the

consumer.” Debtors’ potential cause of action under the ICPA thus accrued when

Debtors entered into the Loan agreement with Wells Fargo Auto Finance during the time

MEMORANDUM OF DECISION ̶ 12
Case 12-40598-JMM          Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37                 Desc Main
                                    Document     Page 13 of 18


period in which Defendants engaged in the practice of improperly placing CPI on loan

accounts.

        Here, Debtors and Wells Fargo Auto Finance entered into the Loan agreement pre-

petition, all payments on the Loan were made pre-petition, and the Ford F150 securing

the Loan was repossessed pre-petition.2 As was the case in Porrett, the Reimbursement

Notice and the Settlement Agreement themselves are evidence of Debtors’ accrued cause

of action under the ICPA. The Reimbursement Notice indicates Wells Fargo Auto

Finance “applied CPI charges to the account” that “may have adversely affected the

account” and “may have been placed unnecessarily.” Dkt. No. 62, Ex. A. This gives rise

to an inference that Debtors may have had a legal cause of action under the ICPA because

CPI charges may have unnecessarily been applied to their Loan account. Further, the

Settlement Agreement indicates that all settlement payments issued were “calculated

based on the type of impact that CPI may have had on [affected borrowers’] accounts.”

Dkt. No. 62 at Ex. B-7. The Settlement Agreement resolved a lawsuit in which the

plaintiffs alleged Defendants wrongfully placed CPI on accounts resulting in financial

harm, wrongful charges, fees, costs, and credit damage. Dk. No. 62 at Ex. B-6. Thus,

Debtors’ potential cause of action under the ICPA accrued against Defendants prior to the




2
 Paragraph 5 of Debtors’ Statement of Financial Affairs filed on April 29, 2012, states that the “2004
Ford F150, extended cab, est. 105,000 miles” was repossessed on “October 11.” Dkt. No. 1 at 38.

MEMORANDUM OF DECISION ̶ 13
Case 12-40598-JMM       Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37         Desc Main
                                 Document     Page 14 of 18


petition date when they entered into the Loan agreement and began to make payments

that may have been affected by Defendants’ CPI practices.

       Next, a defendant’s denial of wrongdoing is standard in settlement agreements, so

the fact that Defendants do not acknowledge any wrongdoing does nothing to change the

Court’s determination that Debtors held a potential cause of action against Defendants as

of the petition date. See, e.g., Porrett, 564 B.R. at 70 (“Even though Wells Fargo has not

admitted, and may even dispute, any wrongdoing, and no damages have yet been proved,

a cause of action had accrued at the time that the debtors began paying the higher rate of

interest on their loan.”). For Defendants, the primary purpose of the Settlement

Agreement was to resolve potential legal liabilities based on its possible wrongdoing

during a fixed period of time. To achieve this end, Defendants agreed to compensate

potentially affected borrowers in exchange for their execution of a release of borrowers’

claims based on any wrongdoing related to Defendants’ CPI practices. Naturally, the

release recites that Defendants did not do anything wrong because releasing Defendants

from liability for wrongdoing was a primary purpose of the Settlement Agreement.

       Further, it does not matter that Debtors were not aware of the existence of their

claim as of the petition date. Porrett, 564 B.R. at 71 (“[P]roperty of the bankruptcy estate

includes potential causes of action that accrued pre-petition, even if the debtor is unaware

of the claim.”). Nor does it matter that Debtors did not file a lawsuit before they filed

their bankruptcy petition. Id. (explaining that a lawsuit on the cause of action does not



MEMORANDUM OF DECISION ̶ 14
Case 12-40598-JMM       Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37         Desc Main
                                 Document     Page 15 of 18


need to be filed prior to the commencement of the case in order for the cause of action to

be considered property of the bankruptcy estate).

       Debtors’ reliance on Neidorf is misplaced because, in Neidorf, the events giving

rise to payment occurred post-petition, so there was not a sufficient relationship between

the settlement funds and any pre-petition wrongdoing on the part of the defendants.

Here, even though the Settlement Agreement was executed post-petition, as was the case

in Neidorf, the events giving rise to the need to settle legal claims against Defendants,

including the repossession, all took place pre-petition. Thus, this case is more like

Porrett.

       In Porrett, the events giving rise to the need to settle legal claims between the

debtors and the defendants took place pre-petition, just as is the case here. And, like this

case, the lending relationship between the debtors and the defendants in Porrett occurred

pre-petition. In Porrett, a settlement agreement was executed post-petition to

compensate a potentially affected class of borrowers, and those borrowers were required

to execute a release of claims against the defendants. Here, Debtors and Trustee did not

have an affirmative duty to execute a release in order to receive the Settlement Payment,

but they were given proper notice of the Settlement Agreement by the Settlement Notice

and were provided an ample opportunity to opt in or opt out of the Settlement Agreement

according to their wishes. Given that the end result here is the same to the extent that

Debtors and Trustee released Debtors’ legal claims against Defendants by virtue of their

silence, in exchange for the Settlement Payment, the Court sees no reason why this

MEMORANDUM OF DECISION ̶ 15
Case 12-40598-JMM       Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37         Desc Main
                                 Document     Page 16 of 18


distinction should be treated differently than the debtors’ active execution of a release in

Porrett. Finally, just as was the case in Porrett, it does not matter that the Defendants in

this case did not admit any wrongdoing in the language of the Settlement Agreement. As

mentioned above, the Settlement Agreement itself is evidence of wrongdoing that

establishes Debtors held an accrued cause of potential legal action under the ICPA at the

time they filed their petition. As such, the Court finds that Trustee has met his burden of

showing that Debtors’ legal cause of action against Defendants was property of the

bankruptcy estate under § 541(a)(1) when the petition was filed.

          2. Subsections 541 (a)(6) and (a)(7)

       Even though Debtors held a cause of action against Defendants on the petition

date, the Court must still consider whether the Settlement Payment itself was “proceeds”

of that cause of action under § 541(a)(6) or, alternatively under § 541(a)(7), whether the

Settlement Payment was (1) created with or by property of the estate, (2) acquired in the

estate’s normal course of business, or (3) traceable to, or arose out of, any prepetition

interest in the bankruptcy estate.

       The Court again turns to the District Court of Idaho’s decision in Porrett for

guidance on this issue. In Porrett, the Court explained that “property of the bankruptcy

estate includes payments received post-petition on a pre-petition claim, even though, as

here, post-petition proceedings, actions, or settlement on the claim were required to

receive the payment, because such post-petition payment is proceeds of the pre-petition

claim.” Porrett, 564 B.R. at 72. This reasoning applies with the same force in this case.

MEMORANDUM OF DECISION ̶ 16
Case 12-40598-JMM      Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37         Desc Main
                                Document     Page 17 of 18


The Settlement Payment was paid post-petition based on a cause of action that accrued

pre-petition. Thus, even though the Settlement Agreement was executed post-petition,

the Settlement Payment was paid because of the Debtors’ pre-petition claim, and the

Court finds that the Settlement Payment is property of the estate under § 541(a)(6).

       Further, as in Porrett, the Court finds that the Settlement Payment is also after-

acquired property of the bankruptcy estate under § 541(a)(7) for three reasons. First, it

was created by property of the estate to the extent it emanated from Debtors’ pre-petition

legal cause of action. Second, it was acquired in the normal course of the bankruptcy

estate’s business as Defendants notified Trustee of the Settlement Agreement with the

Notice of Reimbursement and the Settlement Notice, and Trustee held the sole authority

to settle a cause of action he considered to be property of the bankruptcy estate. Lastly,

and somewhat redundantly, the payment was otherwise traceable to a pre-petition interest

of the bankruptcy estate. Accordingly, the Court finds that the Settlement Payment was

property of the bankruptcy estate under any of the three applicable bases found in

§ 541(a)(7).

                                        Conclusion

       Debtors’ Objection to Trustee’s final report is overruled. The Court finds that

Debtors held an accrued legal cause of action as of the petition date, and that cause of

action was property of the bankruptcy estate under § 541(a)(1). The Settlement Payment

is property of the estate under § 541(a)(6) because it was “proceeds” of Debtors’ pre-

petition cause of action. Alternatively, the Settlement Payment was property of the

MEMORANDUM OF DECISION ̶ 17
Case 12-40598-JMM        Doc 70    Filed 11/27/19 Entered 11/27/19 12:44:37       Desc Main
                                  Document     Page 18 of 18


bankruptcy estate under § 541(a)(7) because it was traceable to Debtors’ pre-petition

cause of action, it was acquired in the estate’s normal course of business, and, at a

minimum, it was otherwise traceable to Debtors’ pre-petition cause of action. A separate

order will be entered.

                                     DATED: November 27, 2019



                                     ________________________
                                     JOSEPH M. MEIER
                                     CHIEF U. S. BANKRUPTCY JUDGE




MEMORANDUM OF DECISION ̶ 18
